In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 

No. 17‐1718 
JAMES FENDON, 
                                                   Plaintiff‐Appellant, 

                                   v. 

BANK OF AMERICA, N.A., 
                                                  Defendant‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
            No. 16 C 3531 — Rebecca R. Pallmeyer, Judge. 
                      ____________________ 

  ARGUED DECEMBER 6, 2017 — DECIDED DECEMBER 12, 2017 
               ____________________ 

  Before  WOOD,  Chief  Judge,  and  EASTERBROOK  and 
HAMILTON, Circuit Judges. 
   EASTERBROOK,  Circuit  Judge.  In  2007  James  Fendon  bor‐
rowed  money  from  Bank  of America;  the  loan  was  secured 
by a mortgage on his home. A borrower may rescind such a 
transaction  for  any  reason  within  three  days  and  for  some 
reasons  within  three  years.  See  15  U.S.C.  §1635  (part  of  the 
Truth  in  Lending  Act);  Jesinoski  v.  Countrywide  Home  Loans, 
2                                                          No. 17‐1718 

Inc., 135 S. Ct. 790 (2015). Fendon alleges that he notified the 
Bank on August 15, 2008; April  16, 2009;  and June  17, 2010, 
that  he  was  rescinding  the  loan,  and  that  the  Bank  ignored 
the first two notices and rejected the third. In 2011 the Bank 
filed  a  foreclosure  action  in  state  court,  and  on  March  23, 
2016,  a  state  court  entered  a  final  judgment  confirming  the 
foreclosure sale. That same day Fendon filed this suit under 
the Act seeking rescission and any other available relief. 
    By the time Fendon began this suit it was too late to un‐
wind the transaction, because the property securing the loan 
had been sold. Federal district courts lack authority to revise 
the judgments of state courts. See Rooker v. Fidelity Trust Co., 
263  U.S.  413  (1923);  District  of  Columbia  Court  of  Appeals  v. 
Feldman, 460 U.S. 462 (1983). Fendon asked the district court 
to  declare  that  the  state  court’s  decision  was  erroneous,  but 
that would have been an advisory opinion—a legal declara‐
tion that could not affect anyone’s rights. Still, there remains 
the possibility of relief that takes as a given the judgment in 
the  state  litigation,  which  would  not  be  problematic  under 
the  Rooker‐Feldman  doctrine.  It  might  be  problematic  as  a 
matter of issue or claim preclusion, see Exxon Mobil Corp. v. 
Saudi  Basic  Industries  Corp.,  544  U.S.  280,  293  (2005),  but  the 
Bank has not invoked that affirmative defense. 
    Instead  it  relies  on  a  different  affirmative  defense:  the 
statute  of  limitations.  The  Bank  maintains,  and  the  district 
judge  held,  that  the  suit  is  untimely  under  15  U.S.C.  §1640. 
See  2017  U.S.  Dist.  LEXIS  33236  at  *11–13  (N.D.  Ill.  Mar.  8, 
2017).  Section  1640(a)(1)  authorizes  awards  of  damages  for 
violations  of  the  Act,  including  §1635.  The  first  sentence  of 
§1640(e)  then  sets  a  one‐year  period  of  limitations  for  any 
claim under §1640 as a whole. The second and later sentenc‐
No. 17‐1718                                                           3 

es  of  §1640(e)  provide  some  exceptions,  but  none  of  those 
applies. 
     Fendon  insists  that  no  statutory  time  limit  applies  to 
claims for rescission. He notes, as the Supreme Court held in 
Jesinoski, that §1635(f) gives a borrower three years to notify 
the creditor of an election to rescind when the creditor failed 
to provide information required by the Act. Fendon’s notices 
all  came  within  three  years  of  the  date  he  signed  the  note 
and mortgage. Section 1635 does not specify a time limit for 
suit  if  the  creditor  fails  to  acknowledge  or  implement  a 
proper  rescission.  This  means,  Fendon  tells  us,  that  there  is 
no  federal  statute  of  limitations  for  claims  based  on  §1635. 
Yet §1640 expressly provides otherwise for damages actions. 
Section  1640(a)  authorizes  money  damages  for  violations  of 
§1635, and §1640(e) sets a one‐year period of limitations for 
suits under §1640(a). 
    If Fendon had filed suit before 2011, when the foreclosure 
action started, he might have had a strong argument that re‐
scission may be enforced at any time, subject only to the doc‐
trine of laches  that  governs equitable  actions  in the absence 
of a statutory time limit. Tied as it is to §1640(a), the one‐year 
limit  in  §1640(e)  would  not  have  applied.  But  Fendon  did 
not do this. After the Bank ignored his notices of rescission, 
he ignored the Bank—he did not sue, and neither did he pay. 
By  2016,  when  he  finally  got  around  to  filing  suit,  the  only 
possible relief was damages. (When asked at oral argument 
what  relief  other  than  damages  might  be  permissible,  given 
the  state  court’s  conclusive  judgment  of  foreclosure,  Fen‐
don’s lawyer did not have any suggestions.) And by 2016 it 
was  far  too  late  to  seek  damages,  given  §1640(e).  (Because 
§1640(e)  applies,  we  need  not  consider  whether  28  U.S.C. 
4                                                          No. 17‐1718 

§1658(a)  would  apply  when  the  Truth  in  Lending Act  itself 
does  not  provide  a  time  limit,  or  whether  a  state  period  of 
limitations should be borrowed.) 
    Fendon  sent  his  first  notice  of  rescission  on  August  15, 
2008. A creditor has 20 days to act on such a notice. 15 U.S.C. 
§1635(b); 12 C.F.R. §226.23(d). So by September 4, 2008, after 
the  Bank  ignored  the  notice,  Fendon  had  suffered  a  legal 
wrong (if he was indeed entitled to rescind) and could have 
sued. Under federal law a claim accrues as soon as a person 
knows that he has been injured and thus possesses a “com‐
plete  and  present”  right  of  action.  Wallace  v.  Kato,  549  U.S. 
384,  388  (2007);  United  States  v.  Kubrick,  444  U.S.  111  (1979). 
Fendon asserts that the later notices, and sporadic communi‐
cations  to  and  from  the  Bank,  extend  the  time  for  suit.  Yet 
negotiations, requests for reconsideration, and new demands 
for  action  do  not  affect  the  time  to  sue  on  a  claim  that  has 
already  accrued.  See,  e.g.,  Chardon  v.  Fumero  Soto,  462  U.S. 
650 (1983); Delaware State College v. Ricks, 449 U.S. 250 (1980); 
Lever v. Northwestern University, 979 F.2d 552 (7th Cir. 1992). 
The Bank did not say or do anything during the years after 
September  2008  that  establishes  either  equitable  tolling  or 
equitable estoppel. It follows that Fendon’s claim for damag‐
es had expired more than six years before he filed this suit, 
which was properly dismissed. 
                                                             AFFIRMED